Citation Nr: 0502714	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to January 
1953.

This case came to the Board of Veterans' Appeals (Board) from 
a December 1999 RO decision that denied the veteran's initial 
claim seeking service connection for PTSD.   

Subsequent RO decisions in April 2000, August 2001 and 
October 2001, addressed the issue on appeal as whether new 
and material evidence had been submitted to reopen a claim of 
service connection for PTSD.  The Board, however, finds the 
statement filed by the veteran in December 1999 to be a 
timely notice of disagreement (NOD) to the RO's December 1999 
decision.  38 C.F.R. § 20.201 (2004); see also Gallegos v. 
Gober, 14 Vet. App. 50 (2000) (an NOD need only consist of a 
writing which expresses disagreement with an RO decision).  
Thus, there is no prior final decision on this issue, and the 
Board has recharacterized the appeal accordingly.

In July 2004, the veteran testified at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge designated 
by the Chairman of the Board to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that service connection is warranted for 
PTSD.  In support of his claim, he testified that his unit 
was under frequent enemy fire during his tour of duty in 
Korea.  He specifically alleges that he was stationed at an 
unknown outpost in Korea when a mortar round landed close to 
him killing a fellow soldier.  He also claims that his unit 
was repulsed, taking many casualties, by an enemy attack 
while attempting to cross a river.  Finally, he testified 
that his unit was stationed in a combat zone, with frequent 
firefights, during his entire tour in Korea.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  See Pond v. West, 
12 Vet. App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2004).  
 
The Board finds there is a further duty to assist the veteran 
with his claims herein.  Veterans Claims Assistance Act of 
2000 (VCAA); 38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 
C.F.R. §§ 3.102, 3.159(c)(d) (2004).  In particular, the RO 
should obtain the veteran's service personnel records, and 
make an attempt, with the assistance of the veteran, to 
verify his claimed inservice stressors.  The RO should also 
attempt to obtain all of the veteran's post service records 
of treatment for a psychiatric disorder since his discharge 
from the service in January 1953.  A lay statement, received 
in July 2004, noted that the veteran had been hospitalized 
for 12 months from 1963 to 1964 for stress, head trauma, 
nerves, memory loss and nightmares. 



The case is REMANDED for the following development:

1.  Contact the National Personnel 
Records Center (NPRC) and obtain copies 
of the veteran's complete service 
personnel file.  Associate all documents 
and information obtained with the claims 
file.  

2.  The RO should ask the veteran to 
identify all medical treatment providers 
who have treated him for psychiatric 
problems (including PTSD) and since his 
discharge from the service in January 
1953.  The RO should then obtain copies 
of the identified medical records, not 
previously obtained. 

3.  Contact the veteran and ask him to 
provide specific information as to the 
nature of his claimed inservice 
stressors, including more details  
(names, approximate dates, places, unit 
assignments, etc.).  To assist the 
veteran in remembering these events, the 
RO should provide him with a copy of his 
service personnel file (if found).  The 
RO should conduct follow-up inquiries as 
appropriate of the veteran and those 
identified.  Associate all documents and 
information obtained with the claims 
file.  

4.  After completion of the above, review 
the claims file and prepare a summary of 
the claimed stressor(s) and his in-
service activities (including unit(s) of 
assignment) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
veteran's claimed stressor(s), should be 
sent to U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), at 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCRUR should be 
requested to certify the occurrence of 
the incident(s) and any indication of the 
veteran's involvement therein.  If unable 
to provide such information, USASCRUR 
should be asked to provide any available 
documentation describing the activities 
of the unit(s) to which the veteran was 
assigned.  USASCRUR should be asked to 
identify the agency or department that 
could provide any information it cannot 
provide.  Follow-up inquiries should be 
conducted accordingly.  Associate all 
documents with the claims file.  

5.  Following the above, make a specific 
determination, based on the complete 
record, with respect to whether the 
veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  If the record establishes the 
existence of a stressor or stressors, the 
RO must specify what stressor or 
stressors in service or prior to service 
it has determined are established by the 
record.  In reaching this determination, 
address any credibility questions raised 
by the record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then arrange 
for the veteran to be afforded an 
examination by a VA psychiatrist to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
veteran was exposed to a stressor in 
service.  The examination report should 
reflect review of pertinent material in 
the claims folder.  If a diagnosis of 
PTSD is made, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied; and (3) whether there is 
a link between the current symptomatology 
and one or more of the inservice 
stressors found to be established by the 
record and found to be sufficient to 
produce PTSD by the examiner.  The 
examination report should include the 
complete rationale for all opinions 
expressed.  All necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

7.  Review the record and ensure that all 
the above actions are completed.  When 
satisfied the record is complete and the 
psychiatric examination, if appropriate, 
is adequate for rating purposes, the 
claim of service connection for PTSD 
should be readjudicated.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished 
copies of a supplemental statement of the 
case and given the requisite period of 
time for reply.  Thereafter, the claims 
should be returned to the Board for 
further review, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




